Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00451-CR

                                      IN RE Christopher T. BRADY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 18, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 5, 2018, relator filed a petition for writ of mandamus in which it appears relator is

asserting he has been detained in jail in violation of Texas Code of Criminal Procedure article

17.151 (“Release because of delay”). Relator asks that he be released from confinement. Relator

is represented by court-appointed trial counsel below; therefore, his pro se mandamus petition

presents nothing for this court’s review because a criminal defendant is not entitled to hybrid

representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). Accordingly,

the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                    PER CURIAM

Do not publish



1
  This proceeding arises out of Cause No. 2018-CR-4755, styled The State of Texas v. Christopher T. Brady, pending
in the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.